On Rehearing.
Upon reconsideration of the conclusions given effect on original submission, in the light of the brief filed in support of the application for rehearing, the court is not convinced that error affects those conclusions. No reference to the register to state the account, if found to be complainant's (appellee's) due, was prayed in the bill. Whether a reference to the register to state an account shall be ordered is a matter submitted to the discretion of the court. Such has long been the settled practice in this jurisdiction. An abuse of this discretion is not shown in the present instance. Parties to causes must be held to know of the existence of this discretion, and of the power of the court without ordering a reference, to itself state an account. The omission of a party, who joins in the submission of a cause for final decree for an accounting, to take and note testimony in support of his view of the state of the account or its items will not suffice to impute error to the court that itself, on a submission for final decree, assumed, as it may do, to state the account between the parties. To impute error in such circumstances would necessarily require the affirmation that the court abused the discretion with which it is vested to itself state the account.
Rehearing denied.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur. *Page 408